 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LISA BELYEW,                                      No. 2:17-cv-0723 MCE CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    LARRY LORMAN, et al.,
15                       Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights. Defendant Lorman’s motion for summary judgment is pending before the court. The

19   motion was fully briefed as of May 22, 2019. Plaintiff filed supplements to her opposition on

20   May 31, 2019 (ECF No. 64), June 6, 2019 (ECF No. 65), June 20, 2019 (ECF No. 67) and June

21   21, 2019 (ECF No. 68) without seeking leave to do so. Defendant moves to strike the May 31

22   and June 6 submissions.

23           With respect to the May 31 document, it appears plaintiff may have been confused as to

24   whether the granting of an extension of time by the court on May 17, 2019 rendered this

25   document properly filed. Also, this document is fairly straight-forward, not unnecessarily long,

26   and not materially repetitive of material already filed. Considering the above along with the

27   leeway the court must grant pro se litigants, and considering it does not appear defendant will be

28   /////
                                                        1
 1   prejudiced by the court’s consideration of the material, the motion to strike will be denied with

 2   respect to the May 31 document.

 3          The June 6 document is merely an attempt by plaintiff to respond to evidentiary objections

 4   made by defendant in his reply brief. Again, considering the leeway the court must give to pro se

 5   litigants, especially with respect to technical requirements concerning evidence, the motion to

 6   strike will be denied as to this document as well.

 7          However, the documents filed by plaintiff on June 20, 2019 and June 21, 2019 are clearly

 8   late without any justification and are repetitive of matters already addressed by plaintiff. These

 9   documents will not be considered by the court when ruling upon defendant’s motion for summary

10   judgment.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1. Defendant’s motion to strike (ECF No. 66) is denied; and

13          2. The court sua sponte strikes documents filed by plaintiff on June 20, 2019 (ECF No.

14   67) and June 21, 2019 (ECF No. 68).

15   Dated: February 3, 2020
                                                      _____________________________________
16
                                                      CAROLYN K. DELANEY
17                                                    UNITED STATES MAGISTRATE JUDGE

18

19

20   1
     bely0723.msj
21

22

23

24

25

26
27

28
                                                          2
